PER CURIAM.
Appellant, Reginald Thomas, appeals the written order that, contrary to the oral sentencing pronouncement, sentenced him to probation for five years and ordered him to spend five months at the Pasco County Detention Center with credit for time served.
Appellant requests this court to remand to allow the trial court to correct the written judgment. On the basis of Szyjka v. State, 502 So.2d 26 (Fla. 4th DCA 1987), we agree and remand to permit the inconsistency to be resolved.
RYDER, A.C.J., and CAMPBELL and LEHAN, JJ., concur.